COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-500-CV
 
EDNA
GARCIA                                                                    APPELLANT
 
                                                   V.
 
THOMAS
STEPHEN & COMPANY, LLP                                       APPELLEE
 
                                               ----------
           FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.  
 
DELIVERED:  February 26, 2009




[1]See Tex. R. App. P. 47.4.